Exhibit 10.36

 

LOGO [g658445img1.jpg]

October 11, 2012

Jean-Marc Rotsaert

[ADDRESS]

Dear Jean-Marc,

Solazyme, Inc. is pleased to offer you employment as Chief Operating Officer of
the company on the terms set forth in this offer letter.

Your annualized base salary will be $350,000, paid semi-monthly according to our
normal payroll schedule and subject to standard deductions and withholding. Your
annual target bonus will be equal to 60% of your base salary. Your actual bonus,
if any, will be determined by the Solazyme compensation committee, in its sole
discretion, based upon its evaluation of your performance, Solazyme’s
performance, and any other considerations it deems relevant. For your initial
year of employment, your bonus will be pro-rated for the number of months
elapsed in the bonus period for which you were employed by us. You must be
employed through the bonus payment date in order to be eligible for any such
bonus. You will be provided with access to a corporate apartment in San
Francisco for up to 9 months to assist you in your relocation to the San
Francisco Bay area. In addition you will also be eligible to receive up to
$150,000 in relocation assistance to defray the costs of your relocation to the
San Francisco Bay area. To the extent that you do not use all of such funds for
your relocation, the remaining funds will be provided to you as a bonus. You
agree to repay in full any of this $150,000 in relocation assistance/bonus that
you use/are paid if you voluntarily terminate your employment with us within 12
months of your employment commencement.

As an employee, you are eligible to receive certain employee benefits as listed
in Solazyme’s benefit summary, a copy of which has been provided to you
separately. You should note that Solazyme may modify job titles, salaries,
target bonuses and benefits from time to time as it deems necessary.

You will be granted a stock option to purchase 250,000 shares of Solazyme common
stock (the “Option”), at a per share exercise price equal to the per share fair
market value of the common stock on the date of grant (which will your
employment commencement date), pursuant to the Solazyme 2011 Equity Incentive
Plan (the “Plan”). The term of such stock option will be 10 years, subject to
earlier expiration in the event of the termination of your service with
Solazyme. Such stock option will vest and be exercisable as to 25% of the shares
covered by the option on the first year anniversary of your employment
commencement date and the remaining 75% of the shares covered by the option will
vest in 36 equal monthly installments, with the first monthly installment
vesting 1 month following the first year anniversary of your employment
commencement date, as long as you remain employed by Solazyme. In addition, you
will be granted restricted stock units (“RSUs”) covering $1 million of Solazyme
common stock granted under and subject to the terms of the Plan (capped at
100,000 RSUs). The number of RSUs to be granted (rounded up to the nearest whole
number) will be calculated as of the date of grant (which will your employment
commencement date) based on the per share fair market value of the common stock
on the date of grant. All or a portion of the RSUs may be earned and vest based
on the achievement of revenue performance criteria set by the Solazyme
compensation committee, with 50% of such RSUs being eligible for vesting on
March 12, 2014, to the extent determined by the Solazyme compensation committee
based on 2013 performance, and 50% of such RSUs being eligible for vesting on
March 12, 2015, to the extent determined by the Solazyme compensation committee
based on 2014 performance, in either case as long as you remain employed by
Solazyme through the applicable vesting date. The Option and the RSUs will be
subject to the provisions of Plan and the applicable forms of stock option
agreement and restricted stock unit agreement thereunder.

Solazyme, Inc., 225 Gateway Boulevard, South San Francisco, California 94080



--------------------------------------------------------------------------------

Jean-Marc Rotsaert

Page 2

October 11, 2012

 

Your employment with Solazyme is for no specified period and constitutes at-will
employment. As a result, you are free to resign at any time, for any reason or
for no reason. Similarly, Solazyme is free to conclude its employment
relationship with you at any time, with or without cause, and with or without
notice. Notwithstanding the foregoing, you are eligible for the Solazyme
Executive Severance and Change in Control Plan, a copy of which has been
provided to you separately. Your participation in that plan will be as a Group B
participant.

For purposes of federal immigration law, you will be required to provide to
Solazyme documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within 3 business
days of your date of hire.

We ask that, if you have not already done so, you disclose to us any and all
agreements relating to your prior employment that may affect your eligibility to
be employed by Solazyme or limit the manner in which you may be employed. It is
our understanding that any such agreements will not prevent you from performing
the duties of your position and you represent that such is the case. If you are
prevented from performing all or any of the duties of your position as a result
of any such agreements, or litigation in regard thereto, Solazyme shall have the
right to terminate your employment without triggering any severance obligations
under the Executive Severance and Change in Control Plan.

You agree that, during the term of your employment with Solazyme, you will not
engage in any other employment, occupation, consulting or other business
activity directly related to the business in which Solazyme is now involved or
becomes involved during the term of your employment, nor will you engage in any
other activities that conflict with your obligations to Solazyme. Similarly, you
agree not to bring any third party confidential information to Solazyme,
including that of any former employers. Notwithstanding the foregoing, we
acknowledge that you are currently in discussions to become a member of the
board of directors of a company and that you shall be entitled to continue such
discussion and serve on such board provided that (i) such board duties do not
interfere with your duties to Solazyme, (ii) such company is not a competitor of
Solazyme, (iii) your association with such company is not expected to create
negative publicity for Solazyme and (iv) you obtain the prior consent of
Solazyme’s Chief Executive Officer, such consent not to be unreasonably
withheld, conditioned or delayed.

As a condition of your employment, you are also required to sign and comply with
a Proprietary Information and Inventions Agreement (“Inventions Agreement”),
which requires, among other provisions, the assignment of patent rights to any
invention made during your employment at Solazyme, and non-disclosure of
Solazyme proprietary information. Please note that we must receive your signed
Inventions Agreement before you commence work for Solazyme.

Solazyme will enter into its standard Indemnification agreement for executive
officers with you. Furthermore, during your service as an officer of Solazyme,
you will be covered by Solazyme’s directors and officers (D&O) liability
insurance as in effect from time to time.

You hereby authorize Solazyme to use, reuse, and to grant others the right to
use and reuse your name, and biographical information, as well as any
photograph, likeness (including caricature), and voice or video recording
generated during your employment with Solazyme that relates to Solazyme, and any
reproduction or simulation thereof, in any media now known or hereafter
developed (including, but not limited to film, video and digital or other
electronic media), both during and after your employment, for whatever purposes
Solazyme deems necessary or desireable for its business.

It is important that you agree with us that this offer letter, together with the
Solazyme Executive Severance and Change in Control Plan, constitute the entire
statement with respect to the terms of your employment at Solazyme and that
there are no oral agreements or understandings or any other written agreements
that directly or indirectly affect the employment relationship between us and
you. If there are any, please do not sign this letter until you have consulted
with me and the parties have either modified this letter to state those
understandings or agreed that there are no such understandings or agreements.



--------------------------------------------------------------------------------

Jean-Marc Rotsaert

Page 3

October 11, 2012

 

 

We are very excited about having you join the Solazyme team and hope you will
find this to be a challenging, exciting and enjoyable work environment. To
indicate your acceptance of our offer, please sign and date this letter
agreement in the space provided below and return it to me along with the signed
Inventions Agreement. This offer shall expire on October 31, 2012 if not
accepted prior to such date. If you have any questions regarding this letter
agreement, feel free to contact me.

Sincerely,

 

/s/ Jonathan Wolfson

Jonathan Wolfson

Chief Executive Officer

Accepted and agreed:

/s/ Jean-Marc Rotsaert

Jean-Marc Rotsaert

Proposed employment commencement date: October 22, 2012.